SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

462
KA 09-00546
PRESENT: SCUDDER, P.J., FAHEY, LINDLEY, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

ANTHONY N. ADAMS, DEFENDANT-APPELLANT.


PATRICIA M. MCGRATH, LOCKPORT, FOR DEFENDANT-APPELLANT.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (THOMAS H. BRANDT OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Sara S.
Sperrazza, J.), rendered June 10, 2008. The judgment convicted
defendant, upon his plea of guilty, of robbery in the first degree and
manslaughter in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of robbery in the first degree (Penal Law §
160.15 [3]) and manslaughter in the first degree (§ 125.20 [1]). We
reject defendant’s contention that his waiver of the right to appeal
was not knowingly, voluntarily, and intelligently entered (see People
v Lopez, 6 NY3d 248, 256; People v Hidalgo, 91 NY2d 733, 735). “The
responses of defendant to County Court’s questions during the plea
colloquy establish that he understood the consequences of waiving the
right to appeal and voluntarily waived that right” (People v Ruffins,
78 AD3d 1627, 1627-1628; see People v Dunham, 83 AD3d 1423, 1424, lv
denied 17 NY3d 794). Further, the court “ ‘describ[ed] the nature of
the right being waived without lumping that right into the panoply of
trial rights automatically forfeited upon pleading guilty’ ” (People v
Tabb, 81 AD3d 1322, 1322, lv denied 16 NY3d 900, quoting Lopez, 6 NY3d
at 257). The court also “ ‘made clear that the waiver of the right to
appeal was a condition of [the] plea, not a consequence thereof’ ”
(People v McCarthy, 83 AD3d 1533, 1533-1534, lv denied 17 NY3d 819).

     “The valid waiver of the right to appeal encompasses defendant’s
contention concerning the denial of his request for youthful offender
status” (People v Elshabazz, 81 AD3d 1429, 1429, lv denied 16 NY3d
858; see People v Harris, 77 AD3d 1326, lv denied 16 NY3d 743). The
waiver, however, “does not encompass his contention with respect to
the severity of the sentence . . . because the record establishes that
defendant waived his right to appeal before County Court advised him
                                 -2-                          462
                                                        KA 09-00546

of the potential periods of imprisonment that could be imposed”
(People v Mingo, 38 AD3d 1270, 1271). Nonetheless, we conclude that
the sentence is not unduly harsh or severe.




Entered:   April 20, 2012                      Frances E. Cafarell
                                               Clerk of the Court